Exhibit 10.47
2009 AMENDMENT TO
2009 NON-QUALIFIED STOCK OPTION AGREEMENT
     This 2009 Amendment (the “Amendment”) is entered into effective
December 31, 2009, and amends the Non-Qualified Stock Option Agreement dated
January 5, 2009 (the “Grant Agreement”) between Peabody Energy Corporation (the
“Company”) and Gregory H. Boyce (the “Optionee”).
RECITALS
     WHEREAS, the Board of Directors of the Company deems it appropriate and in
the best interests of the Company and the Grantee to amend the Grant Agreement
as described herein, effective on the date set forth above;
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, the parties hereby agree
as follows:
     1. Section 1.2 of the Grant Agreement, which defines “Cause,” is revised to
read in its entirety as follows:
Section 1.2 — “Cause” shall mean “Cause” as defined in Optionee’s employment
agreement with the Company.
     2. Section 1.5 of the Grant Agreement, which defines “Good Reason,” is
revised to read in its entirety as follows:
Section 1.5 — “Good Reason” shall mean “Good Reason” as defined in Optionee’s
employment agreement with the Company.
     3. Section 1.10 of the Grant Agreement, which defines “Retirement,” is
revised to read in its entirety as follows:
Section 1.10 — “Retirement” shall mean “Retirement” as defined in Optionee’s
employment agreement with the Company.
     4. Section 3.3 of the Grant Agreement is revised to read in its entirety as
follows:
Section 3.3 — Effect of Termination of Employment. Except as otherwise provided
in Section 3.2 hereof or in Optionee’s employment agreement with the Company in
effect at the time of his employment termination, the Option shall not become
exercisable as to any additional shares of Common Stock following a Termination
of Employment, and the portion of the Option which is then unexercisable shall
terminate immediately.

 



--------------------------------------------------------------------------------



 



     5. Section 3.4 of the Grant Agreement is revised to read in its entirety as
follows:
Section 3.4 — Expiration of Option. This Option may not be exercised to any
extent by the Optionee after the first to occur of the following events:
     (a) The tenth anniversary of the date hereof; or
     (b) The date of a Termination of Employment by the Company for Cause; or
     (c) The date of a Termination of Employment by the Optionee without Good
Reason if such date is before January 1, 2013; or
     (d) Upon a Change of Control, if either
     (i) the Committee terminates this Option by paying the Optionee an amount
equal to the product of (x) the difference between the Change in Control Price
and the Exercise Price (unless the Exercise Price is greater than the Change in
Control Price, in which case this Option shall be terminated) and (y) the
aggregate number of shares of Common Stock for which the Option is exercisable,
or
     (ii) the Optionee is permitted to exercise his or her Option prior to the
Change of Control.
     6. In all other respects, the Grant Agreement shall remain unchanged and in
full force and effect.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto on the date first set forth above.

                  PEABODY ENERGY CORPORATION    
 
           
 
  By:
Name:   /s/ W. A. Coley
 
W. A. Coley    
 
  Its:   Chair, Compensation Committee    

                  /s/ G. H. Boyce       GREGORY H. BOYCE           

3